DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 11-13, 15, 17 and 18  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rock (US 2011/0177294 to Rock et al.).
	Rock teaches the method of knitting a textile (10) as claimed including knitting at least a portion of a first layer (12) from a first yarn having a first shrinkage rate; knitting at least a portion of a second layer (14) from a second yarn having a second shrinkage rate less than the first shrinkage rate; and exposing the textile to heat to shrink the first yarn to a greater degree than the second yarn, wherein shrinking the first yarn to the greater degree than the second yarn forms an elongated raised structure (18). Regarding claim 2, the first yarn (spandex) is at least twice as elastic as the second yarn (low or no stretch, [0033]).  Regarding claim 3, the elongated raised structure (18) is a vertical ottoman  to the extent claimed and as seen at least in figure 2B.  Regarding claims 5, note the step of exposing the textile to heat includes applying steam to at least a portion of the textile ([0048], line 3).  Regarding claim 6, the elongated raised structure includes a first vertical region that extends parallel to a second vertical region, a valley extending between the first vertical region and the second vertical region as seen at least in figure 2B.  Regarding claim 8, the first layer (12) is knitted on a back needle bed (cylinder) of a knitting machine and the second layer (14) is at least partially knitted on a front needle bed (dial) of the knitting machine [0050].  Regarding claim 11, Rock teaches the method of knitting a textile (10) including knitting at least a portion of a first layer (12) from a first yarn having a first shrinkage rate; knitting at least a portion of a second layer (14) from a second yarn having a second shrinkage rate less than the first shrinkage rate; and exposing the textile to heat to shrink the first yarn to a greater degree than the second yarn, wherein shrinking the first yarn to a greater degree than the second yarn forms a first vertical region (18) parallel to a second vertical region with a valley therebetween as seen in figure 2B.  Regarding claim 12, the first yarn (spandex) is at least twice as elastic as the second yarn (low or no stretch, [0033]. Regarding claim 13, each of the first vertical region and the second vertical region is a vertical ottoman to the extent claimed and as seen at least in figure 2B.  Regarding claim 15, forming the textile into at least a portion of an upper such that the first vertical region and the second vertical region are each disposed on an outer side of the textile.  Regarding claim 17, note the step of exposing the textile to heat includes applying steam to at least a portion of the textile ([0048], line 3). Regarding claim 18, the first layer (12) is knitted on a back needle bed (cylinder) of a knitting machine and the second layer (14) is at least partially knitted on a front needle bed (dial) of the knitting machine [0050].  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 9, 10, 16, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Rock in view of Meir (US 9,078,488 to Meir et al.).

Regarding claims 4 and 16, Rock teaches the invention substantially as claimed as indicated above in the rejection to claim 1. While Rock teaches the elongated raised structure disposed on a garment, it is not set forth on an outer side of an upper secured to a sole structure. Meir teaches that elongated raised structures on outer portion of an upper (120) secured to a sole structure (110) are well known in the art of shoes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elongated raised garment structure of Rock as an upper secured to a sole in order to provide an aesthetically optimized shoe upper with the specific elongated raised structures of Rock. Regarding claims 7, 9, 10, 14, 19 and 20 a third yarn may be used in the formation of the valley portion as shown by Meir. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a third yarn for the purpose of providing an additional yarn characteristic to the fabric such as color, strength, cushioning, etc.  Note that the yarn may be fusible as indicated by Meir at column 9, line 59-column 10, line 3.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw